Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections

1.	Claim(s) 1-9, 11, 14, 16, 21 is objected to because of the following informalities:  
a.	Claim 1, line 5, change “each of the BBUs containing” to –each of the one or more BBUs--.

c.	Claims 2-8, change the preamble from “The battery shelf” to –The backup battery shelf--.
d.	Claim 6, line 1 & claim 7, line 1 change “a BBU” to – a BBU of the one or more BBUs—
e.	Claim 8, change “The battery shelf of claim 5” to –The backup battery shelf of claim 7--, because claim 7 discloses moving water, whereas claims 5 merely discloses the cooling liquid includes water.
f.	Claim 9, change “the battery cells” to –the plurality of battery cells--.
g.	Claim 11, change “The BBU of claim 10” to –The BBU module of claim 10—
h.	Claim 14, line 1, change “acts a cooling plate” to –acts as a cooling plate--.
i.	Claim 16, line 1, change “claim 15, heat generated” to –claim 15, wherein heat generated--.
j.	Claim 21, line 1, change “claim 19, wherein cooling frame” to –claim 19, wherein the cooling frame--.
k.	Claim 21, line 2, change “the at least one battery module” to –at least one battery module--
  Appropriate correction is required.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Nakahama et al. US2015/0162651 in view of Takahashi et al. 	US2006/0056142.

	Per claim 1 Nakahama et al. teaches a battery shelf of an electronic rack (see fig.6B; Abstract), comprising: a housing (1) operating as a cooling frame, the cooling frame including an outer container and an inner container enclosed by the outer container (see annotated fig.6B) wherein the inner container includes one or more slots (see annotated fig.6B) to receive one or more battery units (BUs) (4), each of the BU containing one or more battery cells (3); a cooling liquid circulation area defined by a space between the outer container and the inner container (see fig.6B; [0122]-[0123]) to receive and circulate a cooling liquid around the inner container ([0123]); and a thermal conductive pad (9 and/or 12) disposed on one or more interiors surfaces of the inner 
	Nakahama et al. does not explicitly teach a backup battery and a back battery unit that can be inserted from a frontend of the housing
	Takahashi et al. however discloses a backup battery unit (110), the back battery unit (111) inserted from a frontend of a housing (see fig.1)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a backup battery unit, and insert the battery unit from a frontend of a housing as taught by Takahashi et al., in order to define a backup battery shelf of an electronic rack that has one or more slots that receive one or more backup battery units (BBUs) so that the thermal conductive pad transfers heat from the at least one BBUs to the cooling liquid, as claimed, because it ensures that the electronic rack of Nakahama et al. includes a backup battery to replace any faulty battery within the rack, thus ensuring continuous and effective functioning of the electronics within the rack of Nakahama et al., and also have the backup battery inserted from a frontend of a housing, because it enables easy insertion and removal of the backup battery unit.


    PNG
    media_image1.png
    519
    520
    media_image1.png
    Greyscale

	Per claim 2 Nakahama et al. in view of Takahashi et al. teaches the battery shelf of claim 1, wherein the cooling frame includes one or more chambers to pass the cooling liquid (7 or 8, see fig.6B).  
	Per claim 3 Nakahama et al. in view of Takahashi et al. teaches the battery shelf of claim 2, further comprising: a supply port (5) to supply cooling liquid to the one or more chambers of the cooling frame (see fig.6B; [0123]); and a return port (6) to extract cooling liquid from the one or more chambers of the cooling frame out of the battery shelf (see fig.6B).  
	Per claim 4 Nakahama et al. in view of Takahashi et al. teaches the battery shelf of claim 1, wherein the cooling frame acts a cooling plate (see fig.6B, “interior container and exterior container as disclosed in annotated fig.6B above act as cooling plate, because they dissipate heat from the heat generating component via the cooling liquid”).  
	Per claim 5 Nakahama et al. in view of Takahashi et al. teaches the battery shelf of claim 1, wherein the cooling liquid includes water ([0122], [0126]).  
	Per claim 6 Nakahama et al. in view of Takahashi et al. teaches the battery shelf of claim 5, wherein a BBU transfers heat to moving water in the cooling frame which is extracted out of the backup battery shelf ([0033], [0039], [0057], [0064]-[0065] &  [0124]-[0127]).  
	Per claim 7 Nakahama et al. in view of Takahashi et al. teaches the battery shelf of claim 5, wherein heat from one or more cells (3) in a BBU (4) is transferred to moving water in the cooling frame via the thermal conductive pad (9 and/or 12; [0033], [0039], [0057], [0064]-[0065] &  [0124]-[0127]).  
	Per claim 8 Nakahama et al. in view of Takahashi et al. teaches the battery shelf of claim 5, wherein the moving water in the cooling frame is extracted out of the cooling frame (see fig.6B).  
	Per claim 9 Nakahama et al. teaches a battery unit (BU) module (4) comprising: a plurality of battery cells (3); and a cooling frame (1) surrounding the plurality of battery cells (see annotated fig.6B above) and configured to circulate a cooling liquid such that heat generated from the battery cells is transferred to the cooling liquid in the cooling frame (see fig.6B; [0122]-[0127]), the cooling frame including an outer container and an inner container enclosed by the outer container (see annotated fig.6B above).  
	Nakahama et al. does not explicitly teach a back battery unit
	Takahashi et al. however discloses a backup battery unit (110)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a backup battery unit as 
	Per claim 10 Nakahama et al. in view of Takahashi et al. teaches the BBU module of claim 9, further comprising: Ser. No. 16/571,792Page 3 of 13Dkt. No. 209922.0427.6 (P387)a casing (2) surrounding the plurality of battery cells (see fig.6B) and thermal paste, wherein the casing is thermally coupled to the cooling frame ([0033], [0039], [0057], [0064]-[0065] &  [0124]-[0127]).  
	Nakahama et al. in view of Takahashi et al. does not explicitly teach a metal casing, thermal paste surrounding the plurality of battery cells; and a casing surrounding a thermal paste
	Official notice is taken that having a metal casing surrounding a plurality of battery cells and thermal paste is well known in the art. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a metal casing surrounding a plurality of battery cells and thermal paste, because it ensures effective thermal dissipation of heat from the battery.
	Per claim 11 Nakahama et al. in view of Takahashi et al. teaches the BBU of claim 10, wherein heat generated from the plurality of battery cells is transferred to the cooling frame by way of the thermal sheet and the casing ([0092]).  
	Nakahama et al. in view of Takahashi et al. does not explicitly teach a thermal paste and a metal casing

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a thermal paste as the thermal sheet, and use a metal case as the casing, because it ensure effective thermal dissipation of heat from the heat generating components.
	Per claim 12 Nakahama et al. in view of Takahashi et al. teaches the BBU module of claim 9, further comprising: a supply port (5) to supply the cooling liquid to the cooling frame; and a return port (6) to extract the cooling liquid from the cooling frame (see fig.6B; [0123]).  
	Per claim 13 Nakahama et al. in view of Takahashi et al. teaches the BBU module of claim 9, wherein the cooling frame includes one or more chambers to move the cooling liquid (7 or 8, see fig.6B).  
	Per claim 14 Nakahama et al. in view of Takahashi et al. teaches the BBU module of claim 9, wherein the cooling frame acts a cooling plate (see fig.6B, “interior container and exterior container as disclosed in annotated fig.6B above act as cooling plate, because they dissipate heat from the heat generating component via the cooling liquid”).  
	Per claim 15 Nakahama et al. in view of Takahashi et al. teaches the BBU module of claim 9, wherein the cooling liquid includes water ([0122], [0126]).  
	Per claim 16 Nakahama et al. in view of Takahashi et al. teaches the BBU module of claim 15, heat generated from the plurality of battery cells is transferred to 
	Per claim 17 Nakahama et al. in view of Takahashi et al. teaches the module of claim 16, wherein the moving water in the cooling frame is extracted out of the cooling frame (see fig.6B).  
	Per claim 18 Nakahama et al. in view of Takahashi et al. teaches the BBU module of claim 9, wherein the BBU module is stacked in a shelf (see fig.6B).  

Allowable Subject matter

3.	Claim(s) 19-21 are allowable:

	Regarding Independent claim 19, patentability exists, at least in part, with the claimed combination of elements and features of: an electronic rack, comprising: a plurality of server blades, each server blade including one or more servers to provide data processing services; a power supply unit coupled to the server blades to provide power to the server blades; and a backup battery unit (BBU) shelf to provide backup power to the sever blades when the power supply unit is unavailable, wherein the BBU shelf including a housing operating as a cooling frame, the cooling frame including an outer container and an inner container enclosed by the outer container, wherein the inner container includes one or more slots to receive one or more backup battery units (BBUs) that can be inserted from a frontend of the housing, each of the BBUs containing one or more battery cells, a cooling liquid circulation area defined by a space between the outer container and the inner container to receive and circulate a cooling liquid around the inner container, and a thermal conductive pad disposed on one or more interiors surfaces of the inner container configured to transfer heat from at least one of the BBUs to the cooling liquid circulating between the inner container and outer container.  
	Per claim(s) 20-21, depends on claim 19 therefore allowable for the same reason.
Response to Arguments

4.	Applicant's arguments filed 04/09/21 have been fully considered but they are not persuasive. 
Applicant asserts that Nakahama et al. does not disclose or suggest “the cooling frame including an outer container and an inner container enclosed by the outer container” on page 9 of 13 of the remarks.
	Examiner disagrees and asserts that Nakahama et al. discloses as shown in the annotated figure 6B above an outer container enclosing an inner container with fluid flowing between the inner and outer containers. 
	Applicant asserts that Nakahama et al. does not disclose or suggest “wherein the inner container includes one or more slots to receive one or more backup battery units (BBUs) that can be inserted from a frontend of the housing, each of the BBUs containing one or more battery cells” on page 10 of 13 of the remarks.
	Examiner disagrees and asserts that Nakahama et al. discloses slots (enclosed portions containing element 2b, fig.6B) to receive one or more backup battery units (BBUs) (see fig.6B), Nakahama does not teach the BBUs inserted from a frontend of 
	Applicant asserts that Nakahama et al. does not disclose “a thermal conductive pad disposed on one or more interior surfaces of the inner container configured to transfer heat from at least one of the BBUs to the cooling liquid circulating between the inner container and outer container.
	Examiner disagrees and asserts that Nakahama et al. discloses the above limitation as shown in the rejection above. Nakahama discloses the inner container enclosing the module cases ([0119]) with the thermal conductive pad disposed within the inner container as shown in figure 6B

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHAEL A MATEY/Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835